Citation Nr: 1010165	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar 
degenerative joint disease, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to a higher (compensable) rating for right 
knee chondromalacia.

3.  Entitlement to a higher (compensable) rating for 
bilateral plantar fasciitis.

4.  Entitlement to earlier effective date prior to August 23, 
2006 for the grant of service connection for lumbar 
degenerative joint disease.

5.  Entitlement to earlier effective date prior to August 23, 
2006 for the grant of service connection for right knee 
chondromalacia.

6.  Entitlement to earlier effective date prior to August 23, 
2006 for the grant of service connection for bilateral 
plantar fasciitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to April 
1981, and from December 2003 to January 2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 decision by the RO in Waco, Texas 
that granted service connection and a 10 percent rating for 
lumbar degenerative joint disease, and granted service 
connection and noncompensable ratings for right knee 
chondromalacia and for bilateral plantar fasciitis.  The 
Veteran appealed for higher ratings.
 
The issues of entitlement to earlier effective dates prior to 
August 23, 2006 for the grant of service connection for the 
above disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability is productive of 
complaints of pain; objectively, she had forward flexion of 
the lumbar spine to approximately 70 degrees, at worst, with 
no spasm or ankylosis.

2.   The Veteran's right knee chondromalacia is manifested by 
normal extension and flexion limited no more than 114 
degrees), and complaints of pain.  There is no instability or 
subluxation. 

3.  The Veteran's bilateral plantar fasciitis is manifested 
by pain on use of the feet and without marked deformity, pain 
on manipulation and use accentuated, indication of swelling 
on use or characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected lumbar degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2009).

2.  The criteria for a compensable rating for right knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2009).

3.  The criteria for a 10 percent initial rating, but not 
higher, for bilateral plantar fasciitis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant complete pre-adjudication 
notice by letters dated in September and November 2006.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal. The appellant was notified that her claims were 
awarded with an effective date of August 23, 2006, the date 
of her claim.  She was provided notice how to appeal that 
decision, and she did so.  She was provided with letters and 
a statement of the case that advised her of the applicable 
law and criteria required for a higher rating. 

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims. Overton v. 
Nicholson, 20 Vet. App. 427 (2006).
 
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  On that note, the 
Board also recognizes that the VA examination reports of 
record are adequate for rating purposes.  The reports of 
record contain sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of 
the disability to provide probative medical evidence for 
rating purposes.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Law and Regulations 

The Veteran contends that her lumbar degenerative joint 
disease, right knee disability, and bilateral plantar 
fasciitis are more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability of 
the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

Lumbar Degenerative Joint Disease 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The RO has rated the Veteran's lumbar degenerative joint 
disease as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (degenerative arthritis of the spine).

Under these rating criteria, the Veteran will only be 
entitled to an increased, 20 percent rating, for her lumbar 
strain if it is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, if the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or if 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a.  
A 40 percent rating will be assigned if forward flexion of 
the thoracolumbar spine is degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that on VA 
examination in October 2007, the Veteran complained of daily 
low back pain at a level of 6 or 7 out of 10, which flared up 
to 10/10 approximately once a month when she was bending over 
to clean out bathtubs.  She denied radicular pain symptoms.  
She denied any physician-prescribed bed rest in the past 
year.  On examination, the Veteran walked without antalgic 
gait, and had normal spinal curvature.  There was tenderness 
of the lower lumbar spinous processes in bilateral lumbar 
paravertebral muscles without spasm.  There was no tenderness 
of the sacroiliac joint or sciatic notch.  Lumbar range of 
motion was as follows:  forward flexion to 70 degrees, 
extension to 30 degrees, left and right lateral flexion to 10 
degrees, and left and right lateral rotation to 30 degrees.  
All ranges of motion were identical after repetitive motion 
except for right lateral flexion which was reduced by 2 
degrees.  The Veteran complained of pain at the extremes of 
motion in each plane.  There was no apparent weakness, 
fatigability or loss of coordination during or following 3 
repetitions of range of motion.  An X-ray study of the lumbar 
spine showed evidence of loss of lumbar lordosis, and minimal 
degenerative change with osteophytosis.  The examiner 
diagnosed lumbar degenerative joint disease.

A higher 20 percent rating is not warranted for lumbar 
degenerative joint disease, as forward flexion of the 
thoracolumbar spine was 70 degrees (i.e., greater than 60 
degrees), and the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees.  Moreover, 
the medical evidence does not demonstrate that there was 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis. Ankylosis was not 
shown.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, 8 Vet. App. at 206-07.  In this regard, the 
record indicates consistent complaints of low back pain.  In 
addition to the Veteran's subjective complaints, the record 
also objectively demonstrates pain and limitation of function 
of the low back.  VA examination in October 2007 revealed 
that range of lateral motion was slightly limited after 
repetitive use.

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 20 percent evaluation, during the period 
prior to May 10, 2006.  Indeed, the objective findings show 
forward flexion well in excess of 60 degrees, with no muscle 
spasm or ankylosis.  Although some limitation of function has 
been demonstrated, such is found to be appropriately 
contemplated in the 10 percent evaluation in effect.

The evidence does not establish that the Veteran has 
intervertebral disc syndrome or incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

The Board finds that an evaluation in excess of 10 percent 
under the general rating formula is not for application here.  
There are no other relevant code sections for consideration. 

Note (1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate Diagnostic Code. 

In the present case the Board notes that the VA examination 
in October 2007 revealed no significant neurological 
abnormalities.  Specifically, strength, sensation and 
reflexes were all normal in the lower extremities and 
straight leg raise was negative.  Given the foregoing, the 
overall evidence reveals an essentially normal neurologic 
disability picture throughout the rating period on appeal. 
Accordingly, assignment of a separate evaluation for 
neurologic manifestations of the low back disability is not 
warranted here.

In sum, a rating in excess of 10 percent is not warranted for 
the Veteran's lumbar degenerative joint disease throughout 
the rating period on appeal and there is no support for 
assignment of a separate neurologic evaluation.  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be granted.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Knee Chondromalacia 

The RO has rated the Veteran's right knee chondromalacia as 
noncompensable under Diagnostic Code 5010, pertaining to 
traumatic arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability, a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability, or a 30 percent 
evaluation for severe knee impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.

At an October 2007 VA examination, the Veteran complained of 
mechanical pain of the medial joint line area of the right 
knee.  She said the pain was 4/10 in intensity usually 
following prolonged weightbearing which lasted for 1-2 days.  
She said she experienced effusion approximately twice per 
month, and denied any knee instability symptoms.  On 
examination, the Veteran walked without an antalgic gait, and 
used no orthopedic assistive devices.  On examination of the 
right knee, the knee was normal-appearing without effusion, 
and no surgical scars.  Skin color and temperature were 
normal, and there was no ligamentous laxity.  McMurray's test 
was negative.  Range of motion of the right knee was from 0 
to 114 degrees pre-repetitive motion, and there was no 
apparent pain, weakness, fatigability or loss of coordination 
during or following 3 repetitions of range of motion.  An X-
ray study of the right knee showed normal alignment, with no 
acute fractures or dislocations.  There was minimal narrowing 
of the medial joint space.  The diagnostic assessment was 
right knee chondromalacia.

With respect to the Veteran's service-connected right knee 
chondromalacia, the range of motion findings detailed above 
do not support the next-higher 10 percent evaluation for 
either flexion or extension of the right knee under 
Diagnostic Codes 5260 and 5261.  In the present case, the 
evidence of record reveals complaints of right knee pain.  
Indeed, while right knee pain is recognized, the objective 
evidence simply fails to demonstrate that such pain has 
resulted in additional functional limitation comparable to 
the next-higher 10 percent rating under Diagnostic Codes 5260 
or 5261.  See DeLuca, supra.

Throughout the rating period on appeal, there is no medical 
evidence of recurrent subluxation or instability such as to 
warrant assignment of a 10 percent evaluation under 
Diagnostic Code 5257.  In fact, on VA examination in October 
2007, the Veteran denied right knee instability.  Hence, a 
higher rating is not warranted under this code, and a 
separate rating for instability is also not warranted.  See 
VAOPGCPREC 23-97, 9-98.  

The Board has also considered whether an increased rating for 
the right knee is warranted under any alternate diagnostic 
code.  However, as the evidence fails to establish ankylosis, 
Diagnostic Code 5256 is not for application.  Similarly, as 
the evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5262.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  There are no other 
relevant code sections for consideration.

Therefore, the Board finds that the preponderance of the 
evidence is against the claim for a higher rating for right 
knee chondromalacia, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, supra.

Bilateral Plantar Fasciitis

The RO has rated the Veteran's plantar fasciitis of both feet 
as noncompensable under Diagnostic Code 5279, pertaining to 
metatarsalgia.  Under this code, anterior metatarsalgia 
(Morton's disease), unilateral or bilateral, is rated 10 
percent disabling.  The RO has apparently rated the Veteran's 
bilateral plantar fasciitis by analogy, as the rating 
schedule does not contain a diagnostic code for plantar 
fasciitis.  See 38 C.F.R. § 4.20.

The assignment of a particular diagnostic code, however, is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in diagnostic 
code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Diagnostic Code 5284 provides for evaluating other foot 
injuries as 30 percent disabling if severe, 20 percent if 
moderately severe, and 10 percent if moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for flatfoot, acquired, moderate; weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent evaluation is assigned respectively 
for severe bilateral acquired flatfoot, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6. Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of 
an issue.  Instead, all evidence must be evaluated in 
arriving at a decision regarding a request for an increased 
disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 
4.6.

A January 2006 VA X-ray study of the feet was normal.  

A July 2007 VA podiatry consult reflects that the Veteran 
complained of bilateral foot pain, primarily in the morning.  
On examination, there was no edema, and there was pain to 
palpation of the bilateral plantar medial fascial band.  The 
diagnosis was bilateral plantar fasciitis.

At an October 2007 VA examination, the Veteran complained of 
bilateral foot pain, particularly at the plantar arch and the 
calcaneal insertions.  She said that her foot pain was at a 
level of 8 out of 10 on a daily basis, and that she had 10/10 
pain two or three times per week, usually associated with 
prolonged walking or standing, which lasted for 6 to 8 hours.  
She used off-the-shelf plantar arch supports.  On general 
examination, the Veteran was obese and used no orthopedic 
assistive devices.  On examination of her feet, bilateral 
plantar, transverse, and longitudinal arches were present and 
well-maintained.  There was tenderness of the mid-arch and 
calcaneal insertions bilaterally.  There was no hallux 
valgus, and no hammer or clawtoe formation.  Bilaterally the 
Achilles tendons were intact and of normal alignment, and 
were minimally tender to palpation at the calcaneal 
insertions.  The diagnostic assessment was bilateral feet 
plantar fasciitis.

A March 2008 VA podiatry consult reflects that the Veteran 
complained of bilateral foot pain which was better since 
receiving injections, but not completely resolved.  She was 
now wearing custom inserts with little improvement of pain.  
On examination, there was no edema, and there was reduced 
pain to palpation of the bilateral plantar medial fascial 
band.  The diagnostic assessment was plantar fasciitis, 
bilaterally.

After review of the record, the Board finds that the most 
appropriate diagnostic code for evaluating the Veteran's 
bilateral plantar fasciitis is Diagnostic Code 5276, for 
acquired flatfoot because the resulting symptoms are more 
analogous to foot disorder symptoms: pain on ambulation, pain 
on palpation, and deformity of the foot or toes.  See 38 
C.F.R. § 4.20; 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84 
(2008).  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The Board further finds that an initial 10 percent rating is 
warranted throughout the rating period on appeal for the 
Veteran's bilateral plantar fasciitis because there is 
evidence that the plantar fasciitis is manifested by pain 
with use and manipulation of the feet.  The Board finds that 
her foot symptomatology most nearly approximates the criteria 
for a 10 percent rating under Diagnostic Code 5276.  A rating 
in excess of 10 percent is not warranted at any time during 
the course of the appeal, as the record does not show 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use or 
characteristic callosities.

In considering the potential application of Diagnostic Code 
5284, the Board finds that the 2007 VA examination report 
presents no findings otherwise demonstrating a "moderately 
severe" disability of the feet, as required for a 20 percent 
rating.  The findings discussed above, even expressly 
accounting for functional deficits, do not expressly or 
implicitly characterize the clinical severity of the 
Veteran's service-connected bilateral plantar fasciitis as 
"moderately severe" nor does any other aspect of the VA 
examination report or treatment records otherwise show such 
severity of disability of the feet.

The Board has further reviewed the entirety of the evidence, 
including VA medical treatment records, pertaining to the 
period on appeal for this claim involving the Veteran's 
plantar fasciitis.  However, no other report of record 
contains evidence contrary to the VA examination report 
findings, nor is there any other evidence specific to the 
Veteran's foot disabilities which otherwise demonstrates the 
level of severity of symptomatology necessary to warrant 
assignment of a rating in excess of 10 percent in this case.

The Board acknowledges the Veteran's contentions regarding 
the symptomatology she experiences associated with her 
bilateral plantar fasciitis.  The Veteran is competent to 
report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to her through 
her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as a lay person, she is not competent to offer 
opinions on medical issues such as the clinical severity of a 
disability as measured through diagnostic indicators.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  The clinical evidence for 
review indicates that the Veteran does not meet the schedular 
criteria for a rating in excess of 10 percent for the 
bilateral plantar fasciitis.

In sum, the Board finds that a higher 10 percent rating is 
warranted for service-connected bilateral plantar fasciitis, 
throughout the rating period on appeal.  


Extraschedular Rating

The Veteran has not contended that these service-connected 
disabilities cause marked interference with employment, and 
she was reportedly employed as a child care worker.  The 
record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected back, 
right knee or foot disabilities.  The competent medical 
evidence of record shows that the disabilities are primarily 
manifested by pain, tenderness and limitation of motion.  
Many of the applicable diagnostic codes used to rate the 
Veteran's disabilities provide for ratings based on those 
findings.  The effects of pain and functional impairment have 
been taken into account and are considered in applying the 
relevant criteria in the rating schedule.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of 
the Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  See 
Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  


ORDER

A rating higher than 10 percent for the Veteran's service-
connected lumbar degenerative joint disease is denied.

A higher compensable rating for service-connected right knee 
chondromalacia is denied.

A 10 percent rating is granted for bilateral plantar 
fasciitis, subject to regulations governing the payment of 
monetary benefits.


REMAND

In its April 2008 rating decision, the RO granted service 
connection, effective August 23, 2006, for lumbar 
degenerative joint disease, chondromalacia of the right knee, 
and bilateral plantar fasciitis.  In her July 2008 notice of 
disagreement, the Veteran specifically contended that an 
earlier effective date should have been assigned for the 
grants of service connection.  That statement is a timely 
notice of disagreement as to the effective date assigned for 
these disabilities.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  The claims are being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
Veteran and her representative, 
addressing the issue of entitlement to an 
effective date prior to August 23, 2006 
for the grants of service connection for 
lumbar degenerative joint disease, 
chondromalacia of the right knee, and 
bilateral plantar fasciitis.  The Veteran 
and her representative must be advised of 
the time limit in which she may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should the issues be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


